Citation Nr: 1540635	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his Cousin


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION


The Veteran had active service from April 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in October 2012 for additional development, to include the scheduling of a hearing before the Board.  The hearing occurred in March 2013 and a transcript of the hearing has been associated with the claims file; however, the remainder of the development ordered was not substantially completed.  The Board remanded this matter in July 2013 and April 2014 for compliance with the October 2012 remand directives.  In March 2015, the Board remanded this matter for a VA examination and opinion, which have been provided.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: Attempt to verify the Veteran's PTSD stressor.

In August 2013, pursuant to the Board's July 2013 remand order, the RO made an additional attempt to verify the Veteran's stressors of having witnessed suicides and drownings while stationed at Fort Hood.  In August 2013, the JSRRC indicated that it was unable to verify a drowning incident at Fort Hood between March and May 2001.  Further, the JSRRC stated that there were no casualties at Fort Hood during that period.  However, the JSRRC indicated that there were casualties, self-inflicted, at Fort Hood in October and December 2001.  In September 2013, the U.S. Army Crime Records Center indicated that no records were available.  In February 2014, the RO issued a formal finding of a lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.

The Board observes that in a February 2015 statement, the Veteran indicated that the drownings occurred in April 2000.  Since attempts have not been made to verify the Veteran's stressor for April 2000, and since the July 2015 VA examiner diagnosed PTSD based, in part, on the reported but unverified drownings, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Contact the appropriate records repository in an effort to obtain unit records or other documentation for PFC CO A 204th CS BN 4th INF DIV for the period of April 2000 to determine whether any deaths by drowning occurred at Fort Hood during that month.  All requests and responses, positive and negative, must be documented in the claims file.

3. After completing the above actions, conduct any other development indicated by any response received.

4. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K.GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






